Citation Nr: 9933165	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left leg (ankle) 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran's only reported active service is from January 
1967 to December 1968.  By rating action dated in December 
1977 the Department of Veterans Affairs (VA) Regional Office 
Los Angeles, California, denied entitlement to service 
connection for a back disability.  The veteran was duly 
notified of that decision and did not submit an appeal.  

In June 1994 the veteran submitted additional information for 
the purpose of reopening his claim.  He also claimed 
entitlement to a permanent and total disability rating for 
pension purposes.  In a January 1995 rating action the 
regional office held that the veteran was not permanently and 
totally disabled for pension purposes.  It was also held that 
no new and material evidence had been submitted to reopen the 
claim for service connection for a back disability.  The 
veteran was notified of those decisions and did not submit an 
appeal.  

In May 1996 the veteran again submitted additional 
information for the purpose of reopening his claim.  In a 
December 1996 rating action the regional office again denied 
the claim for a permanent and total disability rating for 
pension purposes.  The regional office also held that no new 
and material evidence had been submitted to reopen the claim 
of service connection for a back disability.  The regional 
office further denied service connection for a left leg or 
ankle disability and a psychiatric disability.  The veteran 
appealed from those decisions.  In June 1997 the veteran 
testified at a hearing at the regional office.  In August 
1997 the regional office hearing officer granted the claim 
for a permanent and total disability rating for pension 
purposes.  The remainder of the claims were denied.  

The case was initially before the Board of Veterans' Appeals 
(Board) in April 1999 when it was remanded so that the 
veteran could be afforded a travel board hearing.  In July 
1999 the veteran testified at a hearing before a member of 
the Board sitting at the regional office.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A left leg or ankle disability was not demonstrated 
during the veteran's active military service.  

2.  A left lower extremity disability was initially 
demonstrated many years after the veteran's release from 
active duty and has not been shown to be of service origin.  

3.  By rating action dated in December 1977 service 
connection was denied for a back disability.  In a January 
1995 rating action service connection was again denied for a 
back disability.

4.  The veteran was duly notified of the above decisions and 
did not submit an appeal.

5.  In May 1996 the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a back disability.  

6.  In a December 1996 rating action the regional office held 
that the additional information was not new and material and 
was insufficient to reopen the claim.  The veteran appealed 
from that decision.  

7.  The evidence that has been submitted since the January 
1995 rating action is new and is material to the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left leg (ankle) disorder.  
38 U.S.C.A. §§ 110, 5107 (West 1991).  

2.  The January 1995 rating action denying entitlement to 
service connection for a back disability is final; however, 
new and material evidence has been presented to reopen the 
claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for a Left Leg (Ankle) 
Disability.

The threshold question to be answered with regard to the 
veteran's claim for service connection for a left leg (ankle) 
disorder is whether he has presented evidence of a well-
grounded claim; that is, a claim which is plausible.  If he 
has not presented a well-grounded claim, his appeal regarding 
that issue must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that the claim is not 
well grounded.  

The veteran's service medical records reflect that in October 
1967 he was seen for a contusion of the right knee and ankle.  
An x-ray of the right leg was negative for fracture.  In 
February 1968 he was seen for an injury to the right ankle 
after being involved in a jeep accident.  Two X-ray studies 
of the right ankle were reported to be negative.  He was to 
be seen later in February 1968 for a leg problem but did not 
wait for the doctor.  When he was examined for separation 
from service there were no complaints or findings regarding a 
left lower extremity disability.  

VA outpatient treatment records reflect that the veteran was 
seen in January 1994 for complaints including chronic left 
lower extremity pain.  

Additional VA outpatient treatment records reflect that the 
veteran was seen in February 1997 with complaints including 
constant tingling and numbness of the left leg and pain 
involving his low back.  

During the July 1999 Board hearing the veteran testified that 
he had sustained injuries to his left leg and ankle and back 
in a jeep accident during service.  He related that he had 
been ejected from the jeep and landed on rocks.  

A determination of service connection requires a finding of 
the existence of a current disability and the determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 7 498 (1995).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a left leg (ankle) disorder.  His service 
medical records reflect that he sustained injuries to his 
right leg and ankle on two occasions, one of which involved a 
jeep accident; however, the service medical records do not 
make any reference to any left leg or ankle injury or 
disability.  Left lower extremity problems were initially 
medically reported many years following the veteran's 
separation from military service.  There is no indication of 
any medical link between the veteran's current left lower 
extremity disabilities and the inservice jeep accident or 
other incident during service.  Given the evidence that is of 
record, the veteran's claim for service connection for a left 
leg or ankle disability may not be considered well grounded.  
Since the claim is not well grounded it must accordingly be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  Whether New and Material Evidence has been Submitted
to Reopen the Claim of Entitlement to Service Connection for 
a Back Disorder.

As noted previously, the regional office denied entitlement 
to service connection for a back disability in rating actions 
dated in December 1977 and January 1995.  The veteran was 
duly notified of those decisions and did not submit an 
appeal.  In a December 1996 rating action the claim was again 
denied on the basis that new and material evidence had not 
been presented to reopen the claim.  The veteran appealed 
from that decision.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself, are 
in connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the US Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 
155 Fed. 3d. 1356 (1998).  That case removed a standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.  

The evidence of record at the time of the January 1995 rating 
action included the veteran's service medical records which 
reflect that he was seen at the dispensary in November 1967 
stating that he had sprained his back while lifting a heavy 
object.  On physical examination there was mild spasm of the 
left latissimus dorsi muscle.  When the veteran was examined 
for separation from service in November 1968 there were no 
complaints or findings regarding a back disability.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1977.  He referred to a back condition 
occurring in 1968.  VA outpatient treatment records were 
received by the regional office reflecting that the veteran 
was observed and treated on several occasions in 1976 and 
1977 for low back problems.  

The evidence that has been added to the record since the 
January 1995 rating action includes VA outpatient treatment 
records reflecting that the veteran was seen in 1994 and 1995 
for various conditions including low back problems.  An MRI 
of the lumbar spine in August 1994 showed findings including 
a disc bulge at L3-L4 and L4-L5.  

In a September 1996 statement a VA physician indicated that 
he had evaluated the veteran very carefully and reviewed his 
records.  He stated that the veteran had severe back problems 
and was currently developing depression, insomnia and a loss 
of appetite due to chronic pain.

In an April 1997 statement the VA physician indicated that 
the veteran had clear evidence of severe disc degeneration 
and evidence of nerve root damage affecting L5 - S1 on the 
left.  He had significant weakness, pain and numbness in the 
area and some L4-L5 weakness as well.  He stated that the 
veteran had a severe fall in 1968 in service and had had 
progressive problems since that time.  

An MRI of the veteran's lumbar spine dated in March 1997 
reflected severe degenerative disc disease at L5 - S1 with 
associated minimal retrolisthesis.  

At the July 1999 Board hearing the veteran testified that he 
had sustained injuries to his left leg, ankle and back in a 
jeep accident during service.  He related that he had been 
ejected from the jeep and landed on rocks.  He had thereafter 
been treated on base for his injuries.  Within a year after 
his discharge from service he had gone to the VA Medical 
Center, Long Beach, for treatment.  He had requested records 
of his treatment at the VA Medical Center, Long Beach, and 
had been informed that the records only went back to 1976.  
He was informed that if he wanted the remainder of his 
records he had to go down to Laguna Niguel for the records.  
However, in this regard, a report by the VA Medical Center 
Long Beach in June 1997 reflects that the veteran's only 
visit there had been in 1987.

At the time of the July 1999 Board hearing the veteran 
submitted additional records reflecting his treatment at the 
Weed Army Hospital in June 1970 for low back pain while he, 
as a reservist, was on active duty for training.  [The 
veteran had not previously reported any reserve or National 
Guard service and such service was not clarified at the 
hearing.]  Those records noted a history of an injury in 
Germany.  An assessment was made of low back pain with no 
evidence of nerve root compression.  Another undated record, 
apparently also from 1970, reflected that there was no 
significant tenderness of the back and no muscle spasm.  
There was a good range of motion of the back.  The examiner 
concluded that there was no gross pathology.  The veteran was 
cleared for duty.  

In the Board's opinion, the additional evidence submitted 
since the January 1995 rating action bears directly on the 
question of entitlement to service connection for a back 
disability and meets the current standard for reopening a 
claim set forth in Hodge.  The evidence is considered to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a back disability.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (US Vet. App. Feb. 17, 1999).  The Board, upon initial 
review to determine this matter does not find the veteran's 
claim for service connection for a back disability to be well 
grounded within the meaning of 38 U.S.C.A. § 1507(a); 
effective on and after September 1, 1989.  However, since 
there could be additional pertinent service department 
personnel and medical records, which would be considered to 
be in the constructive possession of the VA, the VA has a 
duty to assist the veteran in the development of his claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the 
regional office has not had a chance to consider the reopened 
claim on its merits.  
ORDER

Entitlement to service connection for a left leg (ankle) 
disability is not established.  The appeal is denied to this 
extent.  

New and material evidence has been presented to warrant 
reopening of a claim for service connection for a back 
disability.  The appeal is granted to this extent.  


REMAND

In view of the Board's holding that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a back disability and that there are 
elements of the duty to assist that must be satisfied, the 
issue must be reviewed by the regional office on a de novo 
basis.  

The Board notes that with regard to the veteran's claim for 
service connection for a psychiatric disability, his service 
medical records reflect that he was seen in 1967 for 
complaints of headaches and episodes of syncope.  In February 
1967 he was noted to be tense and quiet.  Impressions were 
made of possible migraine or tension headache and adjustment 
reaction.  In September 1967 the examiner stated he believed 
the headaches were tension headaches.  He indicated that the 
veteran had frequent insomnia.  The veteran felt nervous and 
tense because he had a girl friend in the US and had had no 
letter or word from her for 1 1/2 months.  

The veteran's service medical records further reflect that in 
June 1968 he was brought in after becoming intoxicated.  He 
was mildly belligerent and bellicose.  Attempts to verbally 
pacify him were unsuccessful and he was given Thorazine.  
When he was examined for separation from service there were 
no complaints or findings regarding a psychiatric disability.  

The veteran was afforded a VA psychiatric examination in July 
1976.  It was indicated that he had been suffering from 
symptoms of anxiety and depression since 1967.  The veteran 
reported that he received psychiatric treatment during his 
military service.  Various findings were recorded on mental 
status examination.  The diagnoses included history of panic 
disorder with agoraphobia, furnished by the veteran, and 
depressive disorder.  

As indicated previously, in a September 1996 statement a VA 
physician indicated that the veteran had severe back problems 
and was currently developing depression, insomnia and loss of 
appetite due to chronic pain.

During the July 1999 Board hearing the veteran related that 
he had begun having nervous problems in service and the 
psychiatrist had told him that he was thinking about home, 
his parents and other things and he had a nervous problem.  
He also indicated that he had been treated for blackouts in 
service for which a cause could not be found.  

As in the case of the veteran's claim for service connection 
for a low back disability, the Board believes that there are 
elements of the duty to assist the veteran which must be 
satisfied prior to consideration of whether his claim for 
service connection for a psychiatric disability is well 
grounded.

In view of the above matters, the case is REMANDED to the 
regional office for the following action:  

1.  The regional office should contact 
the veteran and ask the veteran to advise 
where the Weed Army Hospital is located.  
The veteran should also be asked to 
advise whether he had any reserve or 
National Guard service and, if so, when 
and where.  He should be asked to furnish 
the name of all units and where they were 
located.  The veteran should also be 
asked to provide any private medical 
evidence in his possession relating his 
current low back disability to his active 
duty and his psychiatric condition to 
active duty and/or of his low back 
disability.  

2.  The regional office should then 
contact the service department and obtain 
all service medical records pertaining to 
any reserve or National Guard service of 
the veteran as well as all personnel 
records of the veteran from both his 
active service and post-active service 
periods.  Assuming the veteran furnishes 
sufficient information as to the location 
of Weed Army Hospital and his reserve or 
Guard service, the appropriate records 
facility should be contacted and asked to 
provide copies of the veteran's 1970 
treatment at that facility.  

3.  The veteran's claims for service 
connection for a low back disability and 
a psychiatric disability should then be 
reviewed by the regional office to 
determine initially if the claims are 
well grounded, and if so, they should be 
fully considered.  Based on the decision 
above, his claim for service connection 
for a back disability should be 
considered on a de novo basis.  If the 
determination regarding either of those 
matters remains denied, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted regarding the remaining 
issues on appeal pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






 

